Citation Nr: 0924130	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic scleroderma 
to include progressive systemic scleroderma.  

2.  Entitlement to service connection for a chronic pulmonary 
disorder to include restrictive lung disease and lung 
scarring.  

3.  Entitlement to service connection for a chronic 
connective tissue disorder to include Raynaud's phenomenon.  

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include an impaired ability to 
swallow.  

5.  Entitlement to service connection for chronic 
granulomatous disease of the chest and the spleen.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active duty for training from January 16, 
1977, to April 24, 1977; from August 6, 1977, to August 20, 
1977; from June 10, 1978, to June 24, 1978; from February 2, 
1979, to February 25, 1979; from June 9, 1979, to June 23, 
1979; and from June 14, 1980, to June 28, 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for scleroderma.  In June 2007, the RO 
denied service connection for a pulmonary disorder to include 
restrictive lung disease and lung scarring; a chronic 
connective tissue disorder to include Raynaud's phenomenon, a 
gastrointestinal disorder to include impaired swallowing, and 
granulomatous disease of the chest and the spleen.  In March 
2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  

In April 2008, the accredited representative submitted a 
claim of entitlement to service connection for lupus.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the issue is referred to the RO for 
action as may be appropriate.  


REMAND

The Veteran asserts that she sustained chronic progressive 
systemic scleroderma and the other claimed associated 
disabilities as the result of having been exposed to a 
chemical or other substance sprayed by the military to 
suppress insects at Fort Pickett, Blackstone, Virginia.  At 
the March 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that her Virginia Army 
Reserve/National Guard unit had conducted a June 1980 
training exercise at Fort Pickett.  The training area was 
sprayed with an unknown material to control ticks and sand 
fleas during the exercise.  The Veteran stated that a VA 
physician had concluded that her progressive systemic 
scleroderma was directly related to her inservice chemical 
exposure although the doctor was unable to prove it.  

A June 1979 Virginia Army Reserve National Guard Statement of 
Medical Examination and Duty Status (DA Form 2173) indicates 
that:

[Enlisted woman] is assumed to have come 
in contact with a substance or substances 
causing an allergic reaction during 
compass training 1900-2300 20 Jun 79.  
Causing agent is unknown at this time 
without further medical tests.  Condition 
was caused during authorized training and 
if current treatment does not have 
positive results [enlisted woman] will 
need further treatment at a military 
facility or civilian facility 
subsequently to treatment.

In reviewing the record, the Board observes that there is no 
indication that a search of the records of Fort Pickett has 
been conducted to determine the identity and/or nature of the 
material allegedly sprayed to suppress insects in June 1980.  
The VA should obtain all relevant military, VA, other 
governmental, and private documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A January 2007 VA treatment record states that the Veteran 
was diagnosed with a thyroid cyst.  Treating VA medical 
personnel observed that:

Pulmonary granulomas are a result of an 
aggregation of pulmonary macrophages 
reacting to certain microorganisms, 
foreign particles or other stimuli that 
have not yet been identified.  It is 
possible that her exposure may have 
caused this but I cannot prove it.  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the etiology of her 
scleroderma and claimed associated pulmonary, connective 
tissue, gastrointestinal, and granulomatous disabilities and 
their relationship, if, any to her periods of active duty for 
training and June 1980 exposure to an unknown agent.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

A November 2007 written statement from the Social Security 
Administration (SSA) notes that it was unable to locate the 
Veteran's medical records.  In a May 2008 letter to her 
United States senator, the Veteran requested that the senator 
"please help her to obtain her SSA benefits."  She 
indicated that she had "been trying since 1998" to get 
them.  It is unclear as to whether the Veteran submitted a 
post-December 2007 SSA claim.  Documentation of the Veteran's 
SSA award of disability benefits, if any, or the denial 
thereof and the evidence considered by the SSA in granting or 
denying the Veteran's claim is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that the VA's duty to assist the Veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the Veteran and request 
that she provide information as to all 
treatment of her progressive systemic 
scleroderma, chronic pulmonary 
disability, chronic connective tissue 
disorder, Raynaud's phenomenon, chronic 
gastrointestinal disorder, and chronic 
granulomatous disease including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the Veteran, not already of 
record, for incorporation into the 
record.  

3.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the award 
or denial for incorporation into the 
record.  

4.  Then contact the United States Army 
and Joint Services Records Research 
Center (JSRRC) and/or the appropriate 
service entity and ask it to conduct a 
search of the relevant records of Fort 
Pickett, Blackstone, Virginia, to 
determine the identity or nature of the 
material allegedly sprayed in June 1980 
to control insects.  If the material 
cannot be identified, a written statement 
to that effect should be prepared for 
incorporation into the record.  

5.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of her progressive systemic 
scleroderma, chronic pulmonary 
disability, chronic connective tissue 
disorder, Raynaud's phenomenon, chronic 
gastrointestinal disorder, and chronic 
granulomatous disease.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's chronic 
progressive systemic scleroderma had 
its onset during active duty for 
training; is etiologically related 
to her documented June 1980 
inservice allergic reaction; or 
otherwise originated during or is 
causally related to her periods of 
active duty for training.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
pulmonary disorder had its onset 
during active duty for training; is 
etiologically related to her 
documented June 1980 inservice 
allergic reaction; or otherwise 
originated during or is causally 
related to her periods of active 
duty for training.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
connective tissue disorder and/or 
Raynaud's phenomenon had its onset 
during active duty for training; is 
etiologically related to her 
documented June 1980 inservice 
allergic reaction; or otherwise 
originated during or is causally 
related to her periods of active 
duty for training.  

d.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
gastrointestinal disorder had its 
onset during active duty for 
training; is etiologically related 
to her documented June 1980 
inservice allergic reaction; or 
otherwise originated during or is 
causally related to her periods of 
active duty for training.  

e.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
granulomatous disease had its onset 
during active duty for training; is 
etiologically related to her 
documented June 1980 inservice 
allergic reaction; or otherwise 
originated during or is causally 
related to her periods of active 
duty for training.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic scleroderma to include 
progressive systemic scleroderma; a 
chronic pulmonary disorder to include 
restrictive lung disease and lung 
scarring; a chronic connective tissue 
disorder to include Raynaud's phenomenon; 
a chronic gastrointestinal disorder to 
include an impaired ability to swallow; 
and chronic granulomatous disease of the 
chest and the spleen.  If the benefits 
sought on appeal remains denied, the 
Veteran and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

